      Case 3:19-cv-00412-DNH-ML Document 32 Filed 12/30/19 Page 1 of 1




 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF NEW YORK

 KYLE GOLDSTEIN,

                      Plaintiff,                             STIPULATION OF DISMISSAL

 v.
                                                             Case No.: 3: 19-cv-00412 (DNH/ML)
 CITY OF ITHACA,

                      Defendant.


       Pursuant to FRCP 41 and Local Rule 41.3, it is hereby stipulated by and between plaintiff

and his attorneys of record, and defendant and its attorneys of record, that no party hereto is an

infant or incompetent, and that this action is dismissed with prejudice in its entirety. Each party

shall bear their own costs, attorneys' fees, and expenses.




                                                         LOBERG SEGALLA LLP

                                                     .       /s/
                                                     By: - - - - -- - - - - - --
          dward E. Kopko, Bar                            Molly M. Ryan, Bar Roll No. 516097
       Jolm A. Fitzgerald, Bar Rol o. 303022             5786 Widewaters Parkway
       308 N. Tioga Street, 2nd Floor                    Syracuse, NY 13214-1840
       Ithaca, NY 14850                                  T: 315.413.5400
       T: 607.269.1300                                   F: 315.413.5401
       T: 607.269.7125                                   E: mryan@goldbergsegalla.com
       ekopko@ithaca. law                                Attorneys for Defendant City ofIthaca
       j fitzgerald@i thaca.law
       iafitzgeraldlaw@gmail.com
       Attorneys for PlaintiffKyle Goldstein

SO ORDERED:




                                                 1
24692179.vl
          December 30, 2019
